Citation Nr: 1210180	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  11-30 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran is unemployable due to his service-connected hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to a TDIU.  The Board will initially discuss certain preliminary matters, and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Since the Board is granting entitlement to a TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  
 
II.  Entitlement to a total evaluation based on individual unemployability

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

For the purposes of determining whether the threshold disability rating is met for establishing a 60 percent disability rating or one 40 percent rating in combination, VA will consider disabilities resulting from common etiology or a single accident or disabilities affecting a single body system to be one disability.  Inasmuch as the Veteran's hearing loss disability and tinnitus result from a common etiology (in-service noise exposure) and affect a single body system, the Board will consider them to be one disability for purposes of determining whether the threshold disability level for TDIU benefits are met.  

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As noted above, the Veteran's service-connected disabilities include hearing loss and tinnitus.  The Veteran's hearing loss disability was evaluated as 50 percent from April 17, 2003 and 80 percent beginning July 27, 2011.  The Veteran's tinnitus has been assigned a 10 percent evaluation beginning January 27, 2010.  Therefore, his combined service connected disability rating was 50 percent from April 17, 2003; 60 percent from January 27, 2010; and 80 percent from July 27, 2010.  As these two disabilities (his only service-connected disabilities) rise from a common etiology and affect a single body system, they are considered one disability.  Therefore, the Veteran meets the schedular criteria for consideration of a TDIU since January 27, 2010.   

Moreover, the medical evidence establishes that the Veteran is currently unemployable due to his service-connected hearing loss and tinnitus.  A private audiologist submitted two opinions stating that the Veteran's severe hearing loss and poor word recognition rendered the Veteran unemployable.  She noted that word recognition with the Maryland CNC test was 16 percent for the right ear and 16 percent for the left ear.  She explained that his disabilities prevented verbal communication face-to-face as well as by telephone.  She further noted that his severe hearing loss would significantly impair his employability in most job assignments even with adaptation.  In her opinion, the Veteran should also avoid working in environments which there is noise as this may exacerbate his hearing loss.  

Although the July 2011 VA audiologist did not provide an opinion as to whether the Veteran's service-connected hearing loss and tinnitus render him unemployable, the examiner noted that the Veteran's service-connected hearing disabilities had a significant effect on his occupation due to the Veteran's difficulty following instructions.

The evidence shows that the Veteran was a self-employed attorney and part-time judge prior to becoming unemployed.  In the Veteran's Application for Increased Compensation Based on Unemployability, the Veteran asserted that he had not worked full-time since December 2009.  In an addendum to his application, he explained that he had difficulty hearing verbal commands and hearing while speaking on the telephone.  In Moore, 1 Vet. App. at 359, the CAVC discussed the meaning of "substantially gainful employment."  The CAVC noted that the test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

The type of occupation for which the Veteran possesses training and experience, attorney and judge, does not appear to be within his physical capabilities, as both professions require verbal communications.  

There is no medical opinion of record that conflicts with the opinions provided, or that tends to indicate that the Veteran's service-connected disabilities are not sufficient by themselves to render him unemployable.  Therefore, entitlement to a TDIU throughout the course of the appeal is in order.  

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


